

Exhibit 10.4












REFINED PRODUCTS PURCHASE AGREEMENT
by and between
HOLLY REFINING & MARKETING-TULSA LLC,
a Delaware limited liability company
and
SINCLAIR TULSA REFINING COMPANY,
a Wyoming corporation




December 1, 2009







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS1
1.1Defined Terms    1
1.2Interpretation    5
ARTICLE II TERM; SPECIFICATIONS; QUANTITIES AND NOMINATIONS6
2.1Sale and Purchase    6
2.2Term    6
2.3Specifications    6
2.4Quantities and Nominations    6
ARTICLE III PRODUCT PRICE; PAYMENT8
3.1Product Price    8
3.2Additives    8
3.3Payment    9
3.4Financial Responsibility    9
3.5Platts Product Price References    10
3.6Replacement Index    10
3.7Adjustment    11
ARTICLE IV DELIVERY POINT; PRODUCT MEASUREMENT11
4.1Delivery Point and Title and Risk of Loss    11
4.2Measurements and Tests    11
ARTICLE V WARRANTIES; ADDITIONAL COVENANTS12
5.1Quality    12
5.2Compliance with Laws    12

i



--------------------------------------------------------------------------------




5.3Standards    13
5.4Documentation    13
5.5No Liens    13
5.6Benefit of Warranties    13
5.7No Other Warranties    13
5.8Sinclair Acknowledgement    13
ARTICLE VI TAXES14
6.1Taxes    14
ARTICLE VII FORCE MAJEURE; TURNAROUND EVENTS; PRORATION EVENTS14
7.1Force Majeure Event    14
7.2Force Majeure Notice    14
7.3Turnaround Events    15
7.4Proration    15
ARTICLE VIII DEFAULT AND REMEDIES15
8.1Termination in the Event of Certain Breaches    15
8.2Offsets and Recoupment    16
ARTICLE IX INDEMNIFICATION16
9.1Obligations    16
9.2Concurrent and Comparative Negligence    16
9.3Product    16
9.4Limitation on Liability    17
ARTICLE X RENEWABLE IDENTIFICATION NUMBERS17

ii



--------------------------------------------------------------------------------




10.1Renewable Identification Numbers    17
10.2Allocation of RINs    17
10.3Product Pricing    17
ARTICLE XI CONFIDENTIALITY18
11.1Obligations    18
11.2Permitted Disclosures    18
11.3Required Disclosures    18
11.4Return of Information    19
11.5Receiving Party Personnel    19
11.6Survival    19
ARTICLE XII HOLLY GUARANTEE19
12.1Holly Guarantor’s Responsibilities    19
12.2Holly Guarantor Obligations    19
12.3Order of Claims    20
12.4No Limitations of Sinclair’s Rights    20
12.5Enforceability Against Guarantor    20
12.6Limitations    20
ARTICLE XIII SINCLAIR GUARANTEE20
13.1Sinclair Guarantor’s Responsibilities    20
13.2Sinclair Guarantor Obligations    20
13.3Order of Claims    21
13.4No Limitations of Holly’s Rights    21
13.5Enforceability Against Guarantor    21

iii



--------------------------------------------------------------------------------




13.6Limitations    21
ARTICLE XIV MISCELLANEOUS21
14.1Audits    21
14.2Change in Law    22
14.3Assignment    22
14.4Notices    22
14.5Laws and Regulations    23
14.6Counterparts    23
14.7Entire Agreement    23
14.8No Modification    24
14.9No Waiver    24
14.10Employee Regulations    24
14.11Liquidation and Close Out    24
14.12Relationship of Parties    24
14.13Remedies Not Exclusive    25
14.14Governing Law; Venue    25
14.15No Third Party Beneficiaries    25
14.16Specific Performance    25
14.17Waiver of Jury Trial    25



iv



--------------------------------------------------------------------------------




REFINED PRODUCTS PURCHASE AGREEMENT
THIS REFINED PRODUCTS PURCHASE AGREEMENT (this “Agreement”) dated effective as
of December 1, 2009 (the “Effective Date”), is entered into by and between HOLLY
REFINING & MARKETING-TULSA LLC, a Delaware limited liability company (“Holly”)
and SINCLAIR TULSA REFINING COMPANY, a Wyoming corporation (“Sinclair”). Each of
Holly and Sinclair are individually referred to as a “Party” and collectively as
the “Parties”. HOLLY CORPORATION, a Delaware corporation (the “Holly Guarantor”)
enters into this Agreement for purposes of Article XII only. THE SINCLAIR
COMPANIES, a Wyoming corporation (the “Sinclair Guarantor”) enters into this
Agreement for purposes of Article XIII only.
RECITALS
WHEREAS, pursuant to the terms of that certain Asset Sale and Purchase Agreement
dated as of October 19, 2009, (as amended, the “ASPA”), among Holly, HEP Tulsa
LLC and Sinclair, Sinclair and certain of its affiliates sold all of their
interests in their Tulsa, Oklahoma refinery (the “Tulsa Refinery”) to Holly and
its affiliates on the Effective Date; and
WHEREAS, Sinclair desires to continue to receive the products (the “Products”)
listed on Exhibit A produced at the Tulsa Refinery from and after the Effective
Date and Holly desires to sell and deliver the Products to Sinclair, pursuant to
the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:

1



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.1.    Defined Terms    . As used in this Agreement, the following
terms shall have the respective meanings indicated below:
“Acceptable Product Range” means the volume of each Product between the Minimum
Amount and the Maximum Amount for such Product.
“Affiliates” means, with respect to any specified Person, any other person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by agreement or
otherwise.
“Agreement” has the meaning given to such term in the introductory paragraph.
“API” has the meaning given to such term in Section 4.2(c).
“ASPA” has the meaning given to such term in the Recitals.
“ASTM” has the meaning given to such term in Section 4.2(c).
“Bank Rate” means a fluctuating interest rate equal at all times to the prime
rate of interest published from time to time by The Wall Street Journal.
“Bankruptcy Code” has the meaning given to such term in Section 14.11.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Tulsa, Oklahoma are authorized or required by Law to be closed.
“Change Factor” has the meaning given to such term in Section 3.7.
“Change in Law” means any Law adopted or amended, or any change in the
interpretation or application of any Law, after the Effective Date by any
Governmental Authority requiring a change in (i) the allocation of RINs between
the Parties provided in Article X or (ii) Product quality.
“Collateral Value” means, as of the date of determination, the sum of (i) the
undrawn amount of any valid letters of credit or cash collateral provided
pursuant to Section 3.4, plus (ii) the Fair Market Value of the Pledged Stock
(as defined in the Pledge Agreement), if any.  In the event Sinclair desires to
deliver any additional collateral to provide adequate assurances of Sinclair’s
payment of the Required Collateral Amount, and such collateral is reasonably
satisfactory to Holly as provided in Section 3.4, prior to such additional
collateral being included

2



--------------------------------------------------------------------------------




for purposes of calculating the Collateral Value, Sinclair shall meet all of the
requirements of the Pledge Agreement with respect to such additional collateral.
“Combined Plants” means the Tulsa Refinery and the oil refinery owned by Holly
and located to the west of the Tulsa Refinery.
“Confidential Information” means all (i) confidential, proprietary or non-public
information of a Party, whether set forth in a writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological and financial information and (ii)
pricing information in this Agreement.
“Delivery Point” has the meaning given to such term in Section 4.1.
“Effective Date” has the meaning given to such term in the introductory
paragraph.
“EPA” means the United States Environment Protection Agency.
“Ethanol” means fuel grade ethanol meeting ASTM D4806 specifications.
“Ethanol Fee” has the meaning given to such term in Exhibit D.
“Expert” has the meaning given to such term in Section 10.3.
“Force Majeure Event” means the occurrence of war, fire, flood, strike, lockout,
or other labor trouble, interruption in supply of any raw material, accident,
breakdown of equipment or machinery, riot, act of Governmental Authority, act of
God, or any contingency beyond the reasonable control of the affected Party;
provided, (i) the event or circumstance is not within the reasonable control of
the affected Party, is not the result of the fault or negligence of the affected
Party and/or could not, by the exercise of due diligence, have been overcome or
avoided by the affected Party and (ii) no economic event or circumstance
generally affecting the refining and marketing industry shall be considered a
Force Majeure Event, except the imposition of any Taxes or other requirement(s)
by a Governmental Authority or an event affecting the cost of the RINs that are
the subject of Article X.
“Forecasted Volume” has the meaning given to such term in Section 2.4(b)(i).
“Governmental Authority” means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or a combination or permutation
thereof) having authority over the Tulsa Refinery or the transactions
contemplated by this Agreement.

3



--------------------------------------------------------------------------------




“HEP Units” has the meaning given to such term in the ASPA.
“Holly” has the meaning given to such term in the introductory paragraph.
“Holly Guarantor” has the meaning given to such term in the introductory
paragraph.
“Indemnifying Party” has the meaning given to such term in Section 9.1.
“Initial Term” has the meaning given to such term in Section 2.2.
“Law” means any applicable statute, law (including common law), rule, ordinance,
regulation, ruling, requirement, writ, injunction, decree, order or other
official act of or by any Governmental Authority, whether such Laws now exist or
hereafter come into effect.
“Magellan” means Magellan Midstream Partners, L.P., its successors and assigns,
and its affiliates.
“Magellan Pipeline” means the pipeline and related facilities owned by Magellan
originating at the Tulsa Refinery, limited to the midcontinent region.
“Maximum Amount” means the “Maximum Amount” provided for each Product set forth
in Exhibit C.
“Minimum Amount” means the “Minimum Amount” provided for each Product set forth
in Exhibit C.
“MMT” means methylcyclopentadienyl manganese tricarbonyl.
“Nominated Volume” has the meaning given to such term in Section 2.4(b)(i).
“Off-Spec Product” has the meaning given to such term in Section 2.4(g).
“Party” and “Parties” have the meaning given to such terms in the introductory
paragraph.
“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited liability partnership, trust, unincorporated
organization or Governmental Authority or any department or agency thereof.
“Pipeline Pricing Day” has the meaning given to such term in Section 3.1(a).
“Platts Index Page” has the meaning given to such term in Section 3.5.
“Pledge Agreement” shall have the meaning given to such term in Section 3.4.
“Product Price” has the meaning given to such term in Section 3.1.
“Products” has the meaning given to such term in the Recitals.

4



--------------------------------------------------------------------------------




“Proration Event” means any curtailment, shortage or cessation (i) in Holly’s
existing or contemplated supply of Products from the Combined Plants or (ii) in
the raw materials used to manufacture the Products (including any shortage of
raw materials resulting from Holly’s decision not to purchase such raw materials
due to Holly’s decision that the cost of available crude products are
unreasonably high), irrespective of the cause or foreseeability of such
curtailment, shortage, or cessation.
“Rack Pricing Day” has the meaning given to such term in Section 3.1(b).
“Receiving Party Personnel” has the meaning given to such term in Section 11.5.
“Required Collateral Amount” means the amount, at the time of such
determination, which is equal to (i) sum of (a) all amounts invoiced to Sinclair
pursuant to this Agreement (including applicable taxes and fees) which remain
unpaid, and (b) the value of Products (volume delivered multiplied by the
Product Price for such Products), plus applicable taxes and fees, that have been
delivered to Sinclair but not invoiced, and (c) the value of Products (volume
delivered multiplied by the Product Price for such Products), plus applicable
taxes and fees, for Product deliveries scheduled for the day of determination
and through and including the next Business Day; less (ii) the amount of
Sinclair’s available open credit amount approved from time to time by Holly as
contemplated by Section 3.4.
“RINs” has the meaning given to such term in Section 10.1.
“RVP” means Reid vapor pressure.
“Sinclair” has the meaning given to such term in the introductory paragraph.
“Sinclair Additives” means IVD (intake valve deposit) additives, lubricity
additives and premium diesel additives.
“Sinclair Guarantor” has the meaning given to such term in the introductory
paragraph.
“SOC” means Sinclair Oil Corporation, a Wyoming corporation.
“Specifications” has the meaning given to such term in Section 2.3.
“Taxes” has the meaning given to such term in Section 6.1.
“Three Day Wrap” has the meaning given to such term in Section 3.1(a).
“Tulsa Rack” means the rack facilities at the Tulsa Refinery available for the
delivery of the Products.
“Tulsa Refinery” has the meaning given to such term in the Recitals.
“Turnaround Event” means any significant planned outage at the Tulsa Refinery.

5



--------------------------------------------------------------------------------




Section 1.2.    Interpretation. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of this Agreement; (e) reference to any Article or Section
means such Article or Section of this Agreement, and references in any Section
to any clause means such clause of such Section; (f) each reference to an
Exhibit refers to such Exhibit attached to this Agreement, which is made a part
hereof for all purposes; (g) “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (h) the terms
“include,” “includes” and “including” are not limiting and shall be deemed to be
followed by the phrase “without limitation,”; and (i) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and “through” means “through and including.”
ARTICLE II
TERM; SPECIFICATIONS; QUANTITIES AND NOMINATIONS
Section 2.1.    Sale and Purchase. Subject to the terms and conditions set forth
in this Agreement, Holly shall sell and deliver, and Sinclair shall purchase and
receive, the Products.
Section 2.2.    Term. This Agreement shall be effective commencing on the
Effective Date and shall remain in effect for five years from the Effective Date
(the “Initial Term”); provided, Sinclair may extend this Agreement for one
additional five year period if Sinclair is not in default hereunder and provides
written notice of such extension to Holly at least 180 days prior to the end of
the Initial Term.
Section 2.3.    Specifications. The specifications (“Specifications”) for the
Products are set forth in Exhibit B.
Section 2.4.    Quantities and Nominations.
(a)    Exhibit C sets forth the Acceptable Product Range for each Product that
may be nominated to be sold and delivered by Holly to Sinclair on a monthly
basis pursuant to the terms of this Section 2.4. Notwithstanding the immediately
preceding sentence, the Parties may mutually agree in writing, each in their
sole discretion, to the sale of a different quantity of Products in a particular
month or to amend Exhibit C from time to time.
(b)    The specific quantity of Products to be sold and delivered each month
shall be determined as follows:
(i)
By the twelfth day of each calendar month, Holly by written notice to Sinclair
shall: (a) nominate the specific volume (the “Nominated Volume”) of each Product
that it in good faith expects


6



--------------------------------------------------------------------------------




to produce and have available to deliver to Sinclair in the next calendar month;
provided, the Nominated Volume must be within the Acceptable Product Range for
each Product set forth in Exhibit C unless otherwise agreed in writing by the
Parties, and (b) provide Holly’s good faith forecast of the expected volume and
grades (the “Forecasted Volume”) of each Product to be produced by Holly and
delivered to Sinclair for the two months immediately after the next calendar
month. If Holly does not nominate a Nominated Volume by the twelfth day of a
month, then the Nominated Volume shall be deemed to be the Maximum Amount for
each Product in the next calendar month.
(ii)
By the 15th day of each calendar month, Sinclair shall propose for Holly’s
consideration, in Holly’s discretion, any revisions to the Forecasted Volume
provided by Holly for the two months immediately after the next calendar month.
Holly shall respond to Sinclair’s proposals by the 20th day of each calendar
month.

(iii)
Except as set forth in Article VII or unless otherwise agreed in writing by the
Parties, Holly shall sell and deliver, and Sinclair shall purchase and receive,
the Nominated Volume of each Product on a monthly basis. Volumes of the Products
shall be delivered ratably during each month.

(iv)
The schedulers for each of Holly and Sinclair shall serve as the primary point
of contact for communications between the Parties relating to the day-to-day
performance of the Parties under this Section 2.4(b).

(c)    In the event that Sinclair fails to take the Nominated Volume of any
Product in a particular month, and provided that (i) such Nominated Volume has
been produced and is available for taking by Sinclair and (ii) Sinclair is not
prevented from taking such Nominated Volume due to a Force Majeure Event or a
Turnaround Event, or any act or omission of Holly, Holly shall have the right to
resell such Product using commercially reasonable efforts and Sinclair agrees to
make Holly whole for any deficiency in price which Holly receives in the sale of
such Product below the Product Price, plus reasonable added out-of-pocket
transportation costs which Holly may incur in selling such Products. Sinclair
shall pay any such deficiency not later than 30 days after receipt of Holly’s
invoice for such amount. In the event that Holly fails to deliver the Nominated
Volume of any Product in a particular month, and provided that (i) such
Nominated Volume is available for taking by Sinclair and (ii) Holly is not
prevented from delivering such Nominated Volume due to a Force Majeure Event or
a Turnaround Event, or any act or omission of Sinclair, Sinclair shall have the
right to purchase products using commercially reasonable efforts in lieu of such
Product from a third party and Holly agrees to make Sinclair whole for any
deficiency in price which Sinclair is required to pay in the purchase of such
products above the Product Price, plus reasonable added out-of-pocket
transportation costs which

7



--------------------------------------------------------------------------------




Sinclair may incur in purchasing such Products. Holly shall pay any such
deficiency not later than 30 days after receipt of Sinclair’s invoice for such
amount. Upon the reasonable request of a Party, the other Party shall provide
verification to the requesting Party of the price at which Product was resold or
purchased pursuant to this Section 2.4(c).
(d)    Notwithstanding the foregoing provisions of this Section 2.4 but subject
to Article VII, Holly shall use good faith efforts to produce and make available
to Sinclair amounts of each Product up to the Maximum Amount for such Product.
(e)    Notwithstanding anything herein to the contrary, the volume of Products
to be sold and delivered for the calendar month December 2009 is set forth in
Exhibit C.
(f)    Notwithstanding anything herein to the contrary, Holly may provide
purchased product that meets the Specifications in lieu of production of the
Products at the Tulsa Refinery; provided, such purchased product is delivered to
Sinclair at the Magellan Pipeline Central Oklahoma origins, or such other
locations acceptable to Sinclair on the Magellan Pipeline.
(g)    If Sinclair discovers, prior to delivery, that any Product tendered for
delivery fails to comply with the Specifications (“Off-Spec Product”), Sinclair
may reject such Product or, at its option and upon notice to Holly, may accept
such Product, in which case price adjustments shall be made by mutual agreement.
ARTICLE III
PRODUCT PRICE; PAYMENT
Section 3.1.    Product Price. Sinclair shall pay Holly by wire transfer to the
bank account designated by Holly from time to time the price (the “Product
Price”) for all Products purchased and taken by Sinclair under this Agreement as
follows, without deduction, setoff or other reduction except as expressly
provided herein:
(a)    For Product delivered into the Magellan Pipeline, the Product Price shall
be determined based on a three day average (the “Three Day Wrap”) of the price
of the Product, determined the day of, day before, and day after, the date of
delivery (based on the beginning of pump into the Magellan Pipeline) (each of
such three days being a “Pipeline Pricing Day”). If a Pipeline Pricing Day falls
on a Saturday then the Pipeline Pricing Day for such delivery will be the
preceding Friday.  If a Pipeline Pricing Day falls on a Sunday then the Pipeline
Pricing Day for such delivery shall be the following Monday.   If a Pipeline
Pricing Day falls on a holiday where no pricing is available, then the Pipeline
Pricing Day for such delivery shall be the nearest pricing day.  If there is a
tie, the Pipeline Pricing Day for such delivery shall roll forward to the next
pricing day. Subject to the provisions above, the price of the Product for each
Pipeline Pricing Day in a Three Day Wrap used to determine the Product Price
shall be determined in accordance with Exhibit D.
(b)    For Product delivered at the Tulsa Rack, the Product Price shall be the
price of the Product for the date of delivery (the “Rack Pricing Day”)
determined in accordance

8



--------------------------------------------------------------------------------




with Exhibit D. If a Rack Pricing Day falls on a Saturday or Sunday, then the
Rack Pricing Day for such delivery will be the immediately preceding Friday.  If
the Rack Pricing Day falls on a holiday where no pricing is available, then the
Rack Pricing Day for such delivery shall be the immediately preceding pricing
day. 
Section 3.2.    Additives.
(a)    Sinclair Additives may be provided by Sinclair to Holly prior to delivery
of the Products. If Sinclair provides Holly with a Sinclair Additive for a
Product, Holly shall inject such Sinclair Additive prior to delivery of such
Product to Sinclair at Sinclair’s designated dosage. A fee of $0.0015/gallon of
Product to which Sinclair Additives are added will be collected as an
administrative fee by Holly from Sinclair for the amount of Sinclair Additives
added to the Products. Sinclair shall be entitled to use the additive injection
system and related equipment and storage facilities at the Tulsa Refinery for
purposes of adding Sinclair Additives to the Products and Holly agrees to
cooperate in good faith with Sinclair in connection with such activities.
(b)    If Holly provides a Sinclair Additive for a Product at Sinclair’s
request, in addition to the administrative fee provided for in Section 3.2(a),
Sinclair shall pay Holly for the cost of such Sinclair Additives plus a fee of
$0.004/gallon of Product to which Sinclair Additives are added.
(c)    Sinclair shall provide Sinclair Additives for Holly’s use at Sinclair’s
out of pocket third party cost for such Sinclair Additives plus 10%.
(d)    The use of MMT in any Product by Holly is prohibited.
Section 3.3.    Payment.
(h)    Holly shall send Sinclair an invoice for all Products taken by Sinclair
on the day such Products are taken from the Tulsa Rack, and one day after such
Products are delivered into the Magellan Pipeline. Sinclair shall pay undisputed
amounts in Holly’s invoice by wire transfer not later than three days from the
date of Holly’s invoice. Sinclair shall notify Holly with regard to any portion
of Holly’s invoice which it disputes in good faith and the reasons therefore,
not later than three Business Days following receipt of Holly’s invoice. Any
overdue balance owed by a Party, except an amount that is disputed in good faith
by said Party, shall accrue daily interest charges at a rate equal to the lesser
of (i) 150% of the Bank Rate (as in effect on the past due date) calculated on
the basis of a 360-day year and (ii) the maximum rate of interest permitted by
applicable Law. Any overdue balance owed by a Party that is disputed by such
Party in good faith shall bear interest at a rate equal to the lesser of (i)
100% of the Bank Rate (as in effect on the past due date) calculated on the
basis of a 360-day year and (ii) the maximum rate of interest permitted by
applicable Law. The Parties shall work together to resolve any invoice disputes
by not later than two (2) days following the date payment was originally due. If
a payment due date falls on a Saturday or a bank or federal holiday, other than
Monday, the payment shall be due on the immediately preceding Business Day. If
the payment

9



--------------------------------------------------------------------------------




due date falls on a Sunday or Monday bank or federal holiday, the payment shall
be due on the following Business Day.
(i)    In addition to its other rights and remedies, in the event Sinclair fails
to make any payment when due, Holly may (i) terminate this Agreement, in whole
or in part, forthwith and without notice if Sinclair does not pay all undisputed
amounts due to Holly within thirty (30) calendar days after Holly’s exercise of
Holly’s right of suspension under Section 3.3(b)(ii), (ii) if Sinclair does not
pay to Holly all undisputed amounts within one (1) Business Day of a payment due
date pursuant to the terms of this Section 3.3, suspend deliveries until all
indebtedness is paid in full, and/or (iii) if Sinclair does not pay to Holly all
undisputed amounts within one (1) Business Day of a payment due date pursuant to
the terms of this Section 3.3, place Sinclair on a cash-on-delivery or
prepayment basis.
Section 3.4.    Financial Responsibility.
(a)    Prior to the Effective Date, Sinclair shall either: (i) pledge 641,000
HEP Units to Holly pursuant to a pledge and security agreement in a form
mutually satisfactory to the Parties (the “Pledge Agreement”) or (ii) provide
letters of credit, cash collateral or other financial assurances, reasonably
satisfactory to Holly to provide adequate assurances of Sinclair’s payment of
amounts due or to become due under this Agreement.
(b)    Upon Sinclair’s request, Holly shall periodically update its credit
evaluation to determine, in Holly’s discretion reasonably exercised, an open
credit limit, if any, to be granted to Sinclair or its guarantor hereunder.
Sinclair shall promptly provide Holly with such financial and other information
as Holly may reasonably request to allow Holly to update Holly’s credit
evaluation.
(c)    If Holly determines in good faith that changes to Sinclair’s financial
condition warrant a change in Holly’s open credit limit, Holly will advise
Sinclair of such and Sinclair shall increase or decrease its pledge of HEP Units
or provide to Holly letters of credit, cash collateral or other financial
assurances reasonably satisfactory to Holly to provide adequate assurances of
Sinclair’s payment of amounts due or to become due under this Agreement.
(d)    Notwithstanding anything in this Agreement to the contrary, if at any
time or from time to time the Collateral Value is less than the Required
Collateral Amount and such shortfall has not been assured by Sinclair with other
forms of financial assurances acceptable to Holly pursuant to this Section 3.4,
then Holly shall have the right without liability or prior notice to Sinclair to
immediately suspend deliveries of Product to Sinclair to the extent necessary to
ensure that the Required Collateral Amount is and remains less than the
Collateral Value. The exercise by Holly of such right of suspension shall be
without prejudice to and in addition to Holly’s other rights and remedies
hereunder and shall not relieve Sinclair from any of its obligations under this
Agreement, including the obligation to purchase and take timely delivery of the
Nominated Volume.
Section 3.5.    Platts Product Price References. All references in this
Agreement to “Platts Group 3 Spot” prices shall refer to the prices for Products
published by Platts on the relevant day

10



--------------------------------------------------------------------------------




on page 18 of the Platts Global Alert for “Platts US Group 3 Product
Assessments” (the “Platts Index Page”), two examples of which are attached as
Exhibit E hereto. References in this Agreement to the “Platts Group 3 Spot Low”
price shall refer to the low price quoted for a Product on the Platts Index Page
on the relevant day. References in this Agreement to the “Platts Group 3 Spot
Mean” price shall refer to the average of the low price and the high price
quoted for a Product on the Platts Index Page on the relevant day.
Section 3.6.    Replacement Index.
(a)    Except as expressly set forth in Exhibit D, in the event that (i) the
Platts Index Page ceases to exist or contain any of the data necessary to
determine the Product Price in question for a Product, (ii) the Platts Index
Page changes the basis for the determination of any of such data in a manner
that is adverse to either of the Parties or (iii) there is a variation in the
Products and the Platts Index Page does not publish a price for such Product,
then the Product Price in question shall be based on such alternative
publication, index or manner as most closely approximates the pricing methods
then adopted by firms in the refining and marketing industry for deliveries at
locations near the Delivery Point and as reasonably acceptable to both Holly and
Sinclair. In the event that no agreement is reached regarding an alternative
pricing method in such a situation, then the matter shall be referred to an
Expert for determination in accordance with Section 10.3.
(b)    The Parties acknowledge this is a long-term refined products supply
agreement and it is their intent for this Agreement to continue to apply if the
Products listed in Exhibit A are no longer produced at the Tulsa Refinery during
the term of this Agreement as a result of market changes, changes in Law or
other factors. If as a result of market changes, changes in Law or other
factors, all or part of the Products listed in Exhibit A are no longer produced
at the Tulsa Refinery, then the Parties agree that the new refined products
produced at the Tulsa Refinery shall be made available for delivery to Sinclair
and this Agreement shall continue to apply to such new refined products. If the
Parties are unable to agree on the pricing and other arrangements for such new
refined products, then the matter shall be referred to an Expert for
determination in accordance with Section 10.3. Nothing in this Section 3.6(b)
shall affect or diminish in any way the rights of the Parties pursuant to
Article VII.
Section 3.7.    Adjustment. The fees provided for in Section 3.2(a), Section
3.2(b), Part 4 of Exhibit D and the Ethanol Fee are subject to adjustment as
provided in this Section 3.7. Such fees will be adjusted each January 1
commencing January 1, 2011 to reflect any upward change in the annual change
rounded to four decimal places of the Producer Price Index-Commodities –
Finished Goods, (PPI), as revised, produced by the U.S. Department of Labor,
Bureau of Labor Statistics. The series ID is WPUSOP3000 as of 10/1/2009 –
located at http://www.bls.gov/data/. The change factor (“Change Factor”) for the
fees described in the first sentence of this Section 3.7 shall be equal to a
percentage amount calculated as follows: the annual PPI index figure for the
most current year less the annual PPI index figure for the immediately preceding
year, which amount shall be divided by the annual PPI index figure for the
immediately preceding year; provided the Change Factor in any year shall not be
greater than four (4) percent. If the annual PPI index change in a given year
from the immediately preceding year is negative, then the Change Factor will be
deemed to be “zero.”

11



--------------------------------------------------------------------------------




ARTICLE IV    
DELIVERY POINT; PRODUCT MEASUREMENT
Section 4.1.    Delivery Point and Title and Risk of Loss. All Products shall be
tendered by Holly and taken by Sinclair at the point where the Products pass
from Holly’s delivery equipment at the Tulsa Refinery’s last outlet
flange/Magellan Pipeline custody transfer meter into the Magellan Pipeline or
into Sinclair’s (or Sinclair’s designees) rail cars or truck transports at the
Tulsa Rack (the “Delivery Point”). Title and risk of loss to Products shall pass
from Holly to Sinclair at the Delivery Point. Sinclair shall coordinate the
shipment of Product with Holly on a daily basis. Holly shall be responsible for
scheduling all deliveries of Product into the Magellan Pipeline directly with
Magellan. Sinclair shall be responsible for transportation of all Products from
the Delivery Point, including contracting for all rail and truck transportation
services, and such rail and truck transportation services shall meet Holly’s
site access, insurance, safety and other requirements applicable to Persons
entering the Tulsa Refinery generally. Holly agrees to work with Sinclair to
help coordinate and facilitate the orderly, timely and ratable delivery of
Products and the logistics associated with those deliveries.
Section 4.2.    Measurements and Tests.
(j)    Unless otherwise specified, quantities delivered (i) into transport
trucks shall be measured by the calibrated weight scales or calibrated meters at
the Tulsa Refinery; or (ii) into pipelines shall be measured by calibrated
meters maintained by the Magellan Pipeline, or if such are not available, by
terminal tank gauges. Upon reasonable prior notice to the other Party, either
Party may require presence of an independent petroleum inspector at the line of
delivery. Such inspector shall be appointed jointly, and the cost of the
inspector’s services shall be paid by the Party requiring the presence of the
inspector. The inspector’s determinations shall be conclusive and binding upon
both Parties. Each Party shall have the right, upon reasonable prior notice, to
have a representative present to witness all gauges, tests, and measurements. In
the absence of either Party’s representative, the gauges, tests and measurements
of the other Party shall be deemed to be correct.
(k)    All measurements shall represent 100 percent volume, consisting of United
States barrels of 42 gallons, the quantity and gravity of which will be adjusted
to 60 degrees Fahrenheit temperature. Temperature corrections to 60 degrees
Fahrenheit shall be made in accordance with the latest edition of Table 6A or 6B
of the Petroleum Measurement Tables of the American Petroleum Institute (API)
Standard 2540/American Society of Testing and Materials (ASTM) D 1250/Institute
of Petroleum (IP) Designation 200, whichever is in use at the discharge
terminal. Automatic temperature compensators for metered delivery are acceptable
when in compliance with Table 6A or 6B, whichever applies, except where local
Laws prohibit temperature correction for the Product, delivery method, and the
Delivery Point.
(l)    Sinclair shall have the right, but not the duty, to inspect the Products
prior to delivery. The warranties provided by Holly in Article V shall remain in
effect if Sinclair exercises such inspection rights. Notwithstanding anything in
this Agreement to the contrary, regardless of whether Sinclair exercises such
inspection rights or if a quality issue arises after the Delivery Point, absent
manifest error, Holly’s samples and quality results for any Product

12



--------------------------------------------------------------------------------




delivered at the Magellan Pipeline shall be binding on the Parties and shall
govern any dispute with respect to such deliveries at the Magellan Pipeline
accepted by Magellan. Samples of the Products shall be taken from the tank(s) or
pipeline as appropriate. The sample shall be by line-sampling devices where
available. Tests to determine quality shall be made from such samples and shall
be made in accordance with standard test methods specified in the official
publications of either the American Society for Testing and Materials (“ASTM”)
or the American Petroleum Institute (“API”), whichever are in general use at the
discharge terminal. Other appropriate test methods as mutually agreed may be
used for the qualities where no methods are prescribed in ASTM or API
publications on the delivery date. In any event, written notice of any claim
which Sinclair may have relating to quantity or quality of Product in each
delivery must be delivered to Holly within five Business Days after the date of
delivery of the Product or such claim shall be deemed waived.
ARTICLE V    
WARRANTIES; ADDITIONAL COVENANTS
Section 5.1.    Quality. Holly warrants that the Products sold by Holly
hereunder will meet the Specifications; provided, however, that this Section 5.1
shall not apply to any Off-Spec Products offered by Holly and accepted by
Sinclair pursuant to Section 2.4(g).
Section 5.2.    Compliance with Laws. Holly warrants that the Products will be
produced, delivered, and sold to Sinclair at the Delivery Point in compliance
with all applicable Laws, including the Uniform Commercial Code. In accordance
with the Federal Trade Commission’s requirements for gasoline octane
certification under the Petroleum Marketing Practices Act, Holly hereby
certifies the accuracy of the octane rating(s) of any automotive gasoline(s)
described in this Agreement.
Section 5.3.    Standards. Holly shall comply with all federal, state, and local
volatility regulations for gasoline and alcohol blends (including, but not
limited to 40 CFR 80.27 and 80.28), and warrants and certifies that any Products
delivered pursuant to this Agreement are in compliance with the applicable
standard when delivered to Sinclair.
Section 5.4.    Documentation. Holly shall provide to Sinclair for each delivery
either a certificate of analysis, a bill of lading, delivery ticket, a loading
ticket, or invoice that certifies that any motor gasoline delivered is in
compliance with the applicable RVP requirements at the time of delivery.
Section 5.5.    No Liens. Holly warrants title to the Product delivered
hereunder, that it has the right to sell such Product and that such Product is
free from liens and adverse claims of every kind created by Holly’s acts or
omissions. Holly will pay all royalties and other sums due on production,
processing or handling prior to the Delivery Point of the Product delivered.
Section 5.6.    Benefit of Warranties. The warranties of Holly set forth in this
Article V shall run to Sinclair but not to its jobbers, dealers or customers.
Section 5.7.    No Other Warranties. UNLESS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, HOLLY MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED,

13



--------------------------------------------------------------------------------




INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS OF
THE PRODUCT(S) FOR ANY PARTICULAR PURPOSE, EVEN IF SUCH PURPOSE IS KNOWN TO
HOLLY. ANY IMPLIED WARRANTIES ARE EXPRESSLY DISCLAIMED AND EXCLUDED.
Section 5.8.    Sinclair Acknowledgement. Sinclair acknowledges that the
material used to produce Product covered hereunder is derived from crude oil,
containing, or which may be found to contain, substances hazardous to the health
and safety of persons and property. Sinclair acknowledges that there may be
hazards associated with the loading, unloading, transporting, handling or use of
the Product sold hereunder, which may require that warning be communicated to or
other precautionary action taken with all persons handling, coming into contact
with, or in any way concerned with the product sold hereunder. SINCLAIR ASSUMES
AS TO ITS EMPLOYEES, INDEPENDENT CONTRACTORS, AND SUBSEQUENT PURCHASERS OF THE
PRODUCT SOLD HEREUNDER ALL RESPONSIBILITY FOR ALL SUCH NECESSARY WARNINGS OR
OTHER PRECAUTIONARY MEASURES RELATING TO HAZARDS TO PERSON AND PROPERTY
ASSOCIATED WITH THE PRODUCT SOLD HEREUNDER AND, FURTHERMORE, SINCLAIR SHALL
DEFEND AT ITS OWN EXPENSE, INDEMNIFY FULLY AND HOLD HARMLESS HOLLY AND ITS
AFFILIATES, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL LIABILITIES;
LOSSES; DAMAGES; DEMANDS; CLAIMS (INCLUDING CLAIMS OF INDEMNITY AND/OR
CONTRIBUTION); PENALTIES; FINES; ACTIONS; SUITS; LEGAL, ADMINISTRATIVE OR
ARBITRATION PROCEEDINGS; JUDGMENTS, ORDERS, DIRECTIVES, INJUNCTIONS, DECREES OR
AWARDS OF ANY JURISDICTION; COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO,
ATTORNEYS’ FEES AND RELATED COSTS) ARISING OUT OF OR IN ANY MANNER RELATED TO
SINCLAIR’S FAILURE TO PROVIDE NECESSARY WARNINGS OR OTHER PRECAUTIONARY MEASURES
IN CONNECTION WITH THE PRODUCT SOLD HEREUNDER AS PROVIDED ABOVE; OTHER THAN
ARISING FROM HOLLY’S FAILURE TO PROVIDE SINCLAIR WITH A MATERIAL DATA SHEET FOR
EACH PRODUCT DELIVERED HEREUNDER.
ARTICLE VI    
TAXES
Section 6.1.    Taxes. Holly shall be responsible for all taxes, excises, fees,
duties or other charges now existing or hereafter imposed directly or indirectly
on or with respect to the Products, components of the Products, or raw material
from which the Products are derived (“Taxes”), that are imposed before delivery
of the Products to Sinclair, and Sinclair shall be responsible for Taxes now
existing or hereafter imposed on and after delivery of the Products to Sinclair.
Notwithstanding anything to the contrary herein, the Party liable for income,
franchise, doing business and value-added Taxes under the applicable statute
shall remain liable for such income, franchise, doing business and value-added
Taxes. If Sinclair furnishes Holly with a timely and valid resale or other
exemption certificate or proof of export sufficient to support an exemption from
any Tax, then such Tax shall not be added to the Product Price; provided, if a
taxing authority denies any Tax exemption claimed by Sinclair on the sale of
Products hereunder,

14



--------------------------------------------------------------------------------




Sinclair shall promptly reimburse Holly for such Tax, including any interest,
penalties and attorneys’ fees related thereto.
ARTICLE VII    
FORCE MAJEURE; TURNAROUND EVENTS; PRORATION EVENTS
Section 7.1.    Force Majeure Event. Subject to the following provisions of this
Article VII, a Party shall not be responsible for any loss or damage to the
other Party resulting from any delay in performing or failure to perform any
obligation under this Agreement by such Party (other than obligations to make
payments) to the extent such failure or delay is caused by a Force Majeure
Event; provided, any liabilities for payments accrued prior to the occurrence of
the Force Majeure Event shall not be excused. If Holly is prevented from
delivering Products or Sinclair is prevented from receiving or transporting
Products due to a Force Majeure Event for a period of 180 continuous days, then
the non-affected Party may terminate this Agreement upon written notice to the
other Party.
Section 7.2.    Force Majeure Notice. The Party whose ability to perform is
affected by a Force Majeure Event must, as a condition to its right to suspend
its obligations under this Article VII, as soon as reasonably practicable but in
any event within ten (10) days, give the other Party notice setting forth the
particulars of the Force Majeure Event and, to the extent possible, the expected
duration of the Force Majeure Event and the volumes of Products expected to be
affected by the Force Majeure Event. The Party suffering a Force Majeure Event
shall use commercially reasonable efforts to (i) resolve such Force Majeure
Event promptly and (ii) limit the impact of such Force Majeure Event on the
transactions contemplated by this Agreement; provided, however, that neither
Party shall be required to settle any strikes, lockouts, or other industrial
disturbances in order to resolve or limit the impact of such Force Majeure
Event. The party claiming a Force Majeure Event shall provide regular updates
regarding the Force Majeure Event to the other Party.
Section 7.3.    Turnaround Events. Prior to November 1 of each year, Holly shall
provide Sinclair a non-binding estimate of all Turnaround Events expected to
impact production of any Products during the following calendar year. Holly
shall periodically provide updates to Sinclair regarding any anticipated
Turnaround Events and, in any event, shall provide written notice to Sinclair of
any Turnaround Event at least 30 days in advance, including the volume impact on
the Products in connection with such Turnaround Event. Except as provided in
Section 7.4, Holly shall not be responsible for supplying the Products during
any Turnaround Event if Holly has provided notice of such Turnaround Event
pursuant to the immediately preceding sentence of this Section 7.3.
Section 7.4.    Proration.
(a)    In addition to the provisions of Sections 7.1 and 7.2, if a Proration
Event occurs and Holly is unable (i) to comply with any or all of its
obligations to Sinclair or any third party customer or (ii) to meet the internal
requirements of Holly or its Affiliates from the Combined Plants, then, upon
written notice to Sinclair, Holly, at its discretion, but in a
non-discriminatory and commercially reasonable manner, may withhold, suspend, or
reduce its sales

15



--------------------------------------------------------------------------------




to Sinclair hereunder pursuant to the terms of this Section 7.4 until the
inability set forth in clauses (i) and (ii) no longer exists. Notwithstanding
the foregoing, Sinclair shall be entitled to receive at the Delivery Point, as
its prorated share of any remaining production of Product after the occurrence
of the Proration Event, at least an amount equal to the actual, aggregate
production of each type of Product from the Combined Plants multiplied by a
fraction, the numerator of which is the last Nominated Volume of each type of
such Product prior to the occurrence of the Proration Event and the denominator
of which is the aggregate volume of each type of such Product produced at the
Combined Plants prior to the occurrence of the Proration Event needed to comply
with Holly’s obligations as set forth in clause (i) above and to meet Holly’s
internal requirements as set forth in clause (ii) above; provided that in no
event shall such prorated volume of Product be less than the “Minimum Amount”
for each Product to be delivered at the Tulsa Rack set forth in the second table
of Exhibit C.
(b)    If the circumstances described in Section 7.4(a) have occurred, Holly
shall have no obligation to purchase any products in the open or spot market to
supplement Holly’s existing or contemplated supply of Products.
ARTICLE VIII    
DEFAULT AND REMEDIES
Section 8.1.    Termination in the Event of Certain Breaches. In the event: (i)
either Party shall default, in any material respect, in the due performance or
observance by it of any of the terms, covenants or agreements contained in this
Agreement or (ii) either Party shall become or be adjudicated insolvent, and/or
bankrupt, or a receiver or trustee shall be appointed for either Party or its
property or a petition for reorganization or arrangement under any bankruptcy or
insolvency law shall be approved, or an assignment shall be made for the benefit
of creditors of either Party, or either Party shall file a voluntary petition in
bankruptcy or shall consent to the appointment of a receiver or trustee (each of
the events listed in this clause (ii) being considered a “default” under this
Agreement), the non-defaulting Party shall have the right, at its sole
discretion, in the case of a default under clause (ii), to immediately terminate
this Agreement and/or exercise the remedies provided in Section 14.11 to the
extent applicable, and in the case of a default under clause (i), except in the
case of a monetary default by Sinclair hereunder, to terminate this Agreement if
the defaulting Party has failed to (A) commence diligent efforts to cure the
default within 30 days of receipt of written notice of such default from the
non-defaulting Party or (B) complete the cure of the default within a reasonable
time after such notice.
Section 8.2.    Offsets and Recoupment. In addition to any other rights that the
non-defaulting Party may have in the event of one Party’s default respecting
this Agreement, the non-defaulting Party may offset or otherwise recoup damages
arising therefrom, including withholding payment, delivery or acceptance of
product, material or services, relating to any agreement or transaction with the
defaulting Party or any affiliate of the defaulting Party. The rights granted in
this Section 8.2 are in addition to, and not a limitation of, the rights and
remedies of the non-defaulting Party existing otherwise in this Agreement, at
law or in equity.

16



--------------------------------------------------------------------------------




ARTICLE IX    
INDEMNIFICATION
Section 9.1.    Obligations. Each Party (the “Indemnifying Party”) shall
indemnify, protect, defend and hold harmless the other Party from and against
the full amount of any and all claims, actions, liabilities, losses, costs and
expenses (including reasonable attorneys’ fees and expert witness fees) for
property damage, damage to the environment and natural resources, personal
injury or death, and fines or penalties arising in whole or in part out of (i)
negligent or willful acts or omissions by the Indemnifying Party or its agents,
employees or contractors, which in any way relate to this Agreement, (ii) the
handling or use of Products by the Indemnifying Party, (iii) a breach of this
Agreement or (iv) violations of any Laws by the Indemnifying Party or its
agents, employees or contractors.
Section 9.2.        Concurrent and Comparative Negligence. THE INDEMNITY
PROVIDED IN SECTION 9.1 SHALL REQUIRE INDEMNIFICATION FOR THE FULL AMOUNT OF
CLAIMS, ACTIONS, LIABILITIES, LOSSES, COSTS AND EXPENSES, AS PROVIDED ABOVE,
EVEN IN THE EVENT OF CONCURRENT NEGLIGENCE WITH A THIRD PARTY, EXCEPT IN THE
EVENT THAT BOTH PARTIES’ OWN NEGLIGENCE OR WILLFUL ACT OR OMISSION (INCLUDING
THAT OF THEIR AGENTS, EMPLOYEES OR CONTRACTORS) IS A CONCURRING CAUSE OF INJURY,
DEATH OR DAMAGES, IN WHICH CASE THE OBLIGATION TO INDEMNIFY SHALL BE
COMPARATIVE, AND EACH PARTY SHALL INDEMNIFY THE OTHER BASED UPON THE PERCENTAGE
OF COMPARATIVE FAULT ATTRIBUTED TO EACH AS A CAUSE OF SUCH INJURY, DAMAGE OR
DEATH.
Section 9.3.    Product. If Holly delivers any Off-Spec Product to Sinclair,
Holly shall (i) be responsible and indemnify Sinclair for any claims, actions,
liabilities, losses, costs and expenses (including reasonable attorneys’ fees
and expert witness fees) Sinclair may incur in respect of such Off-Spec Product,
including any claims made against Sinclair by third parties in connection
therewith; and (ii) replace any such Off-Spec Product at its expense; provided,
this Section 9.3 shall not be applicable if Holly notifies Sinclair of its
intent to deliver any Off-Spec Product, and Sinclair accepts delivery of such
Off-Spec Product pursuant to Section 2.4(g).
Section 9.4.    Limitation on Liability. TO THE FULLEST EXTENT PERMITTED BY LAW,
AND NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, NO PARTY SHALL BE LIABLE TO
ANY OTHER PARTY OR ANY THIRD PARTY (EXCEPT FOR, IN EACH CASE, ANY DAMAGES
ACTUALLY PAID TO A THIRD PARTY THAT IS NOT AN INDEMNIFIED PARTY PURSUANT TO A
THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS REQUIRED HEREUNDER) FOR ANY
EXEMPLARY, PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES OR
DAMAGES FOR ANY LOST OR PROSPECTIVE PROFITS OR REVENUES, LOSS OF USE OR LOSSES
BY REASON OF COST OF CAPITAL, WHETHER ARISING OUT OF BREACH OF CONTRACT,
NEGLIGENCE, TORT, STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE,
AND WHETHER OR NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR

17



--------------------------------------------------------------------------------




OTHER FAULT, AND EACH SUCH PERSON RELEASES EACH OF THE OTHER SUCH PERSONS FROM
LIABILITY FOR ANY SUCH DAMAGES.
ARTICLE X    
RENEWABLE IDENTIFICATION NUMBERS
Section 10.1.    Renewable Identification Numbers. Holly shall be entitled to
the benefits associated with all Renewable Identification Numbers (“RINs”) under
the EPA Renewable Fuel Standards program in respect of the Products that are
generated by Holly or Sinclair at the Tulsa Refinery, including the Tulsa Rack,
regardless of whether Holly is the blender of record. Subject to Section 10.2,
Sinclair shall be entitled to the benefits associated with all other RINs
generated by Sinclair’s blending activities that occur after delivery of the
Products by Holly to Sinclair. For the avoidance of doubt, subject to Section
10.2, Sinclair shall be entitled to the benefits associated with all RINs in
respect of the Products that are generated at the Magellan Pipeline.
Section 10.2.    Allocation of RINs. If Sinclair generates RINs that Sinclair is
entitled to in respect of the Products after delivery by Holly at the Delivery
Point, Holly shall not be entitled to any of the benefits associated with such
RINs until the later of January 1, 2011 or until the Tulsa Refinery no longer
receives a “small refinery” exemption, at which time Sinclair shall provide
Holly with 50% of the benefits associated with such RINs at no cost. In
addition, Holly may purchase the 50% of such RINs retained by Sinclair at a
mutually agreed market price. For the avoidance of doubt, Holly shall not be
entitled to any RINs to which Sinclair is not entitled (e.g., RINs generated by
any third party at locations other than the Tulsa Refinery).
Section 10.3.    Product Pricing. If at any time the standard practice in the
industry provides for the Platts Group 3 Spot price to include the retention of
RINs by a seller of the Products, then the Product Price under Section 10.1 or
Section 10.2 shall be altered to be consistent with such industry standards. If
Sinclair and Holly cannot agree on whether the Platts Group 3 Spot price is so
set within ten (10) days after the request by either Party to do so, either
Party may submit the matter to an expert (the “Expert”). The Expert shall be a
firm or an individual having appropriate expertise in the refining and marketing
industry as selected by the mutual agreement of Holly and Sinclair or, if the
Parties do not agree on such firm, as selected by a major accounting firm that
is not then providing accounting services to either Party or its Affiliates. No
Expert may have a relationship with either Party and must not have provided
services to, or otherwise had any such relationship with, either Party within
the five year period prior to its appointment. Any Person appointed or to be
appointed as an Expert shall disclose to the Parties any circumstance likely to
give rise to justifiable doubt as to the Expert’s impartiality or independence,
including any bias or any financial or personal interest in the result of any
matter referred to the Expert or any past or present relationship with the
Parties or their representatives. The Parties shall cooperate with the Expert
and shall provide the Expert access to such books and records as may be
reasonably necessary to permit a determination by the Expert. The resolution by
the Expert shall be final and binding on the Parties. The Expert shall use
commercially reasonable efforts to complete its work within 30 days following
its engagement. The expenses of the Expert shall be shared equally by Holly and
Sinclair.

18



--------------------------------------------------------------------------------




ARTICLE XI    
CONFIDENTIALITY
Section 11.1.    Obligations. Each Party shall retain the other Parties’
Confidential Information in confidence and not disclose the same to any third
party nor use the same, except as authorized by the disclosing Party in writing
or as expressly permitted in this Article XI. Each Party further agrees to take
the same care with the other Party’s Confidential Information as it does with
its own, but in no event less than a reasonable degree of care. Excepted from
these obligations of confidence and non-use is that information which:
(a)    is available, or becomes available, to the general public without fault
of the receiving Party;
(b)    was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party;
(c)    is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or
(d)    is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.
For the purpose of this Section 11.1, a specific item of Confidential
Information shall not be deemed to be within the foregoing exceptions merely
because it is embraced by, or underlies, more general information in the public
domain or in the possession of the receiving Party.


Section 11.2.    Permitted Disclosures. Notwithstanding Section 11.1, each Party
is permitted to disclose the existence of this Agreement and the volumes of
Products to be delivered hereunder to third parties in connection with its
business and affairs.
Section 11.3.    Required Disclosures. Notwithstanding Section 11.1, if the
receiving Party becomes legally compelled to disclose, or is required to
disclose by the rules of an applicable stock exchange, any of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information, in
order that, where possible, the disclosing Party may seek a protective order or
such other remedy as the disclosing Party may consider appropriate in the
circumstances. The receiving Party shall disclose only that portion of the
disclosing Party’s Confidential Information that it is required to disclose.
Section 11.4.    Return of Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement to
the extent practicable, without the receiving Party retaining copies thereof
except that one copy of all such Confidential Information may be retained by a
Party’s legal department solely to the extent that such Party is required to
keep a copy of such Confidential Information pursuant to applicable Law.

19



--------------------------------------------------------------------------------




Section 11.5.    Receiving Party Personnel. The receiving Party will limit
access to the Confidential Information of the disclosing Party to those of its
employees and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof.
Section 11.6.    Survival. The obligation of confidentiality under this Article
XI shall survive the expiration or termination of this Agreement for a period of
two years.
ARTICLE XII    
HOLLY GUARANTEE
Section 12.1.    Holly Guarantor’s Responsibilities. The Holly Guarantor, which
hereby acknowledges that it will benefit from the transactions contemplated by
this Agreement, hereby unconditionally and irrevocably guarantees to Sinclair
the full, due and punctual performance and observation by Holly of all the
obligations of Holly under the terms of this Agreement and, in the event of any
failure by Holly to perform or observe such obligations, the Holly Guarantor
shall be liable for the obligations of Holly arising hereunder as if it were a
primary obligor.
Section 12.2.        Holly Guarantor Obligations. The obligations of the Holly
Guarantor under this Article XII:
(a)    shall be continuing obligations and shall not be satisfied, discharged or
affected by any intermediate payment or settlement of account or any change in
the constitution or control of, or the insolvency of, or any liquidation,
winding up or analogous proceedings relating to, Holly or any change in the
terms, conditions and undertakings on the part of Holly contained in this
Agreement;
(b)    shall not be discharged, prejudiced, lessened, affected or impaired by
any act, omission or circumstance whatsoever which but for this provision might
operate to release or exonerate Holly from all or any part of such obligations
or in any way discharge, prejudice, lessen, affect or impair the same; and
(c)    shall not be released or diminished by any variation of the terms of this
Agreement, any forbearance, neglect or delay in seeking performance or any
granting of time of such performance.
Section 12.3.    Order of Claims. The Holly Guarantor waives any right it may
have to require Sinclair first to proceed against or claim payment from Holly
before claiming against it under this Article XII.
Section 12.4.    No Limitations of Sinclair’s Rights. This guarantee is in
addition to and without limiting and not in limitation of or substitution for
any rights or security which Sinclair may now or hereafter have or hold for the
performance and observance of any of Holly’s obligations given in or pursuant to
this Agreement.

20



--------------------------------------------------------------------------------




Section 12.5.        Enforceability Against Holly Guarantor. As a separate and
independent stipulation, the Holly Guarantor agrees that any obligations
expressed to be given by Holly under this Agreement (including any monies
expressed to be payable), which may not be enforceable against or recoverable
from Holly by reason of any legal limitation, disability or incapacity on or on
behalf of Holly or any fact or circumstance shall nevertheless be enforceable
against the Holly Guarantor as though the same had been incurred by the Holly
Guarantor and the Holly Guarantor were the sole and principal obligor in respect
thereof and/or shall be performed or paid by the Holly Guarantor on demand. The
Holly Guarantor agrees that any limitations or waivers of rights by Holly under
this Agreement shall also apply to any rights of the Holly Guarantor under this
Agreement.
Section 12.6.        Limitations. The Holly Guarantor’s liability hereunder
shall be and is specifically limited to payment and performance expressly
required to be made by Holly in accordance with the terms of this Agreement.
Notwithstanding any other provision in this Article XII to the contrary, the
Holly Guarantor reserves to itself all rights, setoffs, counterclaims and other
defenses to which Holly is entitled with respect to this Agreement, except for
defenses arising out of the bankruptcy, insolvency, dissolution or liquidation
of Holly. Notwithstanding any other provisions of this Agreement to the
contrary, no term or provision of this Article XII shall be amended, modified,
altered, waived, or supplemented except in a writing signed by the Holly
Guarantor and Sinclair.
ARTICLE XIII    
SINCLAIR GUARANTEE
Section 13.1.    Sinclair Guarantor’s Responsibilities. The Sinclair Guarantor,
which hereby acknowledges that it will benefit from the transactions
contemplated by this Agreement, hereby unconditionally and irrevocably
guarantees to Holly the full, due and punctual performance and observation by
Sinclair of all the obligations of Sinclair under the terms of this Agreement
and, in the event of any failure by Sinclair to perform or observe such
obligations, the Sinclair Guarantor shall be liable for the obligations of
Sinclair arising hereunder as if it were a primary obligor.
Section 13.2.    Sinclair Guarantor Obligations. The obligations of the Sinclair
Guarantor under this Article XIII:
(a)    shall be continuing obligations and shall not be satisfied, discharged or
affected by any intermediate payment or settlement of account or any change in
the constitution or control of, or the insolvency of, or any liquidation,
winding up or analogous proceedings relating to, Sinclair or any change in the
terms, conditions and undertakings on the part of Sinclair contained in this
Agreement;
(b)    shall not be discharged, prejudiced, lessened, affected or impaired by
any act, omission or circumstance whatsoever which but for this provision might
operate to release or exonerate Sinclair from all or any part of such
obligations or in any way discharge, prejudice, lessen, affect or impair the
same; and

21



--------------------------------------------------------------------------------




(c)    shall not be released or diminished by any variation of the terms of this
Agreement, any forbearance, neglect or delay in seeking performance or any
granting of time of such performance.
Section 13.3.    Order of Claims. The Sinclair Guarantor waives any right it may
have to require Holly first to proceed against or claim payment from Sinclair
before claiming against it under this Article XIII.
Section 13.4.    No Limitations of Holly’s Rights. This guarantee is in addition
to and without limiting and not in limitation of or substitution for any rights
or security which Holly may now or hereafter have or hold for the performance
and observance of any of Sinclair’s obligations given in or pursuant to this
Agreement.
Section 13.5.        Enforceability Against Sinclair Guarantor. As a separate
and independent stipulation, the Sinclair Guarantor agrees that any obligations
expressed to be given by Sinclair under this Agreement (including any monies
expressed to be payable), which may not be enforceable against or recoverable
from Sinclair by reason of any legal limitation, disability or incapacity on or
on behalf of Sinclair or any fact or circumstance shall nevertheless be
enforceable against the Sinclair Guarantor as though the same had been incurred
by the Sinclair Guarantor and the Sinclair Guarantor were the sole and principal
obligor in respect thereof and/or shall be performed or paid by the Sinclair
Guarantor on demand. The Sinclair Guarantor agrees that any limitations or
waivers of rights by Sinclair under this Agreement shall also apply to any
rights of the Sinclair Guarantor under this Agreement.
Section 13.6.        Limitations. The Sinclair Guarantor’s liability hereunder
shall be and is specifically limited to payment and performance expressly
required to be made by Sinclair in accordance with the terms of this Agreement.
Notwithstanding any other provision in this Article XIII to the contrary, the
Sinclair Guarantor reserves to itself all rights, setoffs, counterclaims and
other defenses to which Sinclair is entitled with respect to this Agreement,
except for defenses arising out of the bankruptcy, insolvency, dissolution or
liquidation of Sinclair. Notwithstanding any other provisions of this Agreement
to the contrary, no term or provision of this Article XIII shall be amended,
modified, altered, waived, or supplemented except in a writing signed by the
Sinclair Guarantor and Holly.
ARTICLE XIV    
MISCELLANEOUS
Section 14.1.    Audits.
(d)    If Sinclair did not receive the Minimum Amount for any period for reasons
not attributable to Sinclair, a Proration Event, a Force Majeure or a Turnaround
Event, Sinclair may, upon its request and at its sole expense, audit any and all
records of Holly relating to the volume of Products produced during that period;
provided, Holly shall have the right to exclude any trade secrets, formulas,
processes, or other information that would be considered Confidential
Information if obtained by Sinclair from Holly from such inspection. Holly
further agrees to maintain its books and records relating to the Products sold
to Sinclair hereunder and relating to the events described in the immediately
preceding sentence, Ethanol sales, Sinclair

22



--------------------------------------------------------------------------------




Additives, or additives added by Holly for a period of one year from the date
such Product was provided and to make such books and records available to
Sinclair upon reasonable advance written notice during normal business hours no
more often than twice within such one year period.
(e)    Holly may, upon its request and at its sole expense, audit any and all
records of Sinclair relating to Sinclair’s blending activities that occur after
delivery of the Products by Holly to Sinclair that result in the generation of
RINs; provided, Sinclair shall have the right to exclude any trade secrets,
formulas, processes, or other information that would be considered Confidential
Information if obtained by Holly from Sinclair from such inspection. Sinclair
further agrees to maintain its books and records relating to the generation of
RINs for a period of one year from the date RINs are generated and to make such
books and records available to Holly upon reasonable advance written notice
during normal business hours no more often than twice within such one year
period.
Section 14.2.    Change in Law. If a Change in Law occurs, the Parties agree to
negotiate in good faith to modify the terms of this Agreement to preserve the
economic equilibrium between the Parties and as otherwise necessary for each
Party to maintain its rights and benefits under this Agreement.
Section 14.3.    Assignment. This Agreement shall extend to and be binding upon
the Parties, their successors and assigns; provided, neither Party shall assign
this Agreement without the written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed; provided without the consent of
the other Party (a) Holly may assign this agreement to any of its Affiliates or
to the purchaser of substantially all of the assets owned by Holly and located
at the Combined Plants, and (b) Sinclair may assign this Agreement to SOC from
and after the date on which the HEP Units are no longer pledged pursuant to the
Pledge Agreement and either Sinclair or SOC has provided alternative financial
assurances for the payment of the Required Collateral Amount satisfactory to
Holly as provided in Section 3.4. Except for an assignment pursuant to subpart
(a) or subpart (b) immediately above, each Party shall have the right to review
and approve the creditworthiness of a proposed assignee as a condition to its
consent.
Section 14.4.    Notices. Except as set forth in Section 2.4(b)(iv), all
notices, requests, demands, claims, and other communications hereunder shall be
in writing. Any notice, request, demand, claim, or other communication hereunder
shall be addressed to the intended recipient as set forth below:
If to Holly:
Holly Refining & Marketing-Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn:    President
Tel:    214-871-3442

With a copy to:
Holly Refining & Marketing-Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201



23



--------------------------------------------------------------------------------




Attn:     General Counsel
Tel:    (214) 871-3555
If to Sinclair:
Sinclair Tulsa Refining Company
550 East South Temple
Salt Lake City, UT 84130-0825
Attn:    President
Tel:    (801) 524-2750

With a copy to:
Sinclair Oil Corporation
550 East South Temple
Salt Lake City, UT 84130-0825
Attn:    General Counsel
Tel:    (801) 524-2756

Any notice, request, demand, claim, or other communication hereunder may be sent
to the intended recipient at the addresses set forth above using registered or
certified mail, return receipt requested, postage prepaid, and any other means
(including personal delivery, expedited courier, messenger service, or ordinary
mail where receipt thereof is confirmed, but specifically excluding telecopy and
electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient or such receipt is refused by the
intended recipient. Any Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving to other Party notice in the manner herein set forth.
Section 14.5.    Laws and Regulations. The Parties shall comply fully with all
applicable Laws by whatever authority, including those relating to health,
safety and protection of the environment. If any provision of this Agreement is
held by a court of law to be illegal and unlawful, the remainder of this
Agreement shall continue to be effective and enforceable if commercially
reasonable.
Section 14.6.    Counterparts. This Agreement may be executed in multiple
counterparts by the different signatories hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
Section 14.7.    Entire Agreement. This Agreement (including any attachments,
exhibits or addenda hereto and thereto), constitutes the entire agreement
between the Parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral and written, between
the Parties with respect to the subject matter hereof.
Section 14.8.    No Modification. No amendments, additions to, alterations,
modifications or waivers of all or any part of this Agreement shall be of any
effect, unless in writing and signed by Sinclair, Holly, the Sinclair Guarantor
and the Holly Guarantor. If the provisions of this Agreement and the provisions
of any purchase order or order acknowledgement written in connection with this
Agreement conflict, then the provisions of this Agreement shall prevail.

24



--------------------------------------------------------------------------------




Section 14.9.    No Waiver. Failure of Sinclair, Holly, the Sinclair Guarantor
or the Holly Guarantor to require performance of any provision of this Agreement
shall not affect either Party’s right to full performance thereof at any time
thereafter, and the waiver by any such parties of a breach of any provision
hereof shall not constitute a waiver of a similar breach in the future or of any
other breach or nullify the effectiveness of such provision.
Section 14.10.    Employee Regulations. All employees, contractors, and
designees (including, inspection and truck and rail transportation service
providers) of each Party when on the property of the other Party shall conform
to the rules and regulations concerning safety and the routing procedures of
such other Party. Holly reserves the right, at its sole discretion, to refuse
access to its property to any Sinclair employee, contractor, or designee that is
in violation of Holly’s rules and regulations concerning safety and its routing
procedures.
Section 14.11.    Liquidation and Close Out. This Agreement is a forward
contract as defined in the Section 101(25) of U.S. Federal Bankruptcy Code (the
“Bankruptcy Code”) and a forward agreement as such term is used in Section
101(53B) of the Bankruptcy Code. If one Party shall voluntarily file a petition
in bankruptcy, reorganization or receivership, shall become insolvent, shall
fail to pay its debts as they become due, or shall fail to give adequate
assurance or security of its ability to perform its obligations hereunder within
48 hours after receipt of a request therefore, the other Party shall have the
immediate right to liquidate, terminate, accelerate and/or close out this
Agreement and all other forward contracts and forward agreements (as defined by
the Bankruptcy Code) between the Parties (regardless of whether the liquidating
Party is the delivering Party or the receiving Party thereunder) by calculating
the difference in price for the Product hereunder and the prevailing market
price for the Product or the commercially reasonable equivalent price for the
Product as published in an industry publication multiplied by the remaining
quantities of the Product to be delivered hereunder. The liquidation balances
shall be netted to a single sum. The owing Party shall pay the other Party in
U.S. Dollars by wire transfer in immediately available funds within 24 hours
after receiving the results of the calculation. The liquidation and close-out of
this Agreement and all other forward contracts shall be in addition to any other
rights and remedies which the other Party may have.
Section 14.12.    Relationship of Parties. The Parties are independent
contractors. Nothing in this Agreement is intended nor shall be construed to
constitute the Parties partners or joint venturers with respect to the subject
matter of this Agreement, this being an agreement for the purchase and sale of
petroleum products only and nothing herein shall be deemed to confer upon either
Party any property, lien or security interest in the facilities owned by the
other Party.
Section 14.13.    Remedies Not Exclusive. The specific remedies provided in this
Agreement are not intended to be exclusive, and the exercise of any such
specific remedy shall not be deemed to be an election of an exclusive remedy.
The specific remedies provided in this Agreement are cumulative of all other
remedies available to the Parties at law or in equity.
Section 14.14.    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the domestic Laws of the State of Utah without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Utah or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Utah. The

25



--------------------------------------------------------------------------------




Parties hereby consent to the jurisdiction of any state or federal court located
within Salt Lake County, Utah and Dallas County, Texas and, irrevocably agree
that (i) all actions or proceedings arising out of or related to this Agreement
initiated by Holly shall be brought in Salt Lake County, Utah, and (ii) all
actions or proceedings arising out of or related to this Agreement initiated by
Sinclair shall be brought in Dallas County, Texas. Each Party waives any defense
of forum non conveniens and agrees to be bound by any judgment rendered thereby
in connection with this Agreement. For the avoidance of doubt, the Parties agree
that, once an action or proceeding is brought in the above-required forum, the
other Party to the action or proceeding may bring any counterclaims in the same
forum. Each Party agrees that service upon it by registered mail shall
constitute sufficient notice; provided that nothing herein shall affect the
right to serve process in any other manner permitted by Law.
Section 14.15.    No Third Party Beneficiaries. Nothing in this Agreement shall
confer any rights or remedies upon any Person other than the Parties and their
respective Affiliates, successors and permitted assigns.
Section 14.16.     Specific Performance. The Parties acknowledge and agree that
either Party may be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, the Parties hereto agree that each Party
shall be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any state or federal
court located within Salt Lake County, Utah or Dallas County, Texas, in addition
to any other remedy to which they may be entitled, at law or in equity.
Section 14.17.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.
[Remainder of page left intentionally blank.]
Section 14.18.    
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.




HOLLY REFINING & MARKETING-TULSA LLC


By:    Holly Refining & Marketing Company, Member




By:        
Name:        
Title:        

26



--------------------------------------------------------------------------------








SINCLAIR TULSA REFINING COMPANY




By:        
Name:        
Title:        








For purposes of Article XII of this Agreement only:




HOLLY CORPORATION


By:                
Name:                
Title:                
    


For purposes of Article XIII of this Agreement only:




THE SINCLAIR COMPANIES


By:                
Name:                
Title: ____________________________        

[Signature Page to Refined Products Purchase Agreement]



--------------------------------------------------------------------------------




Exhibit A
Products

1.
Unleaded Gasoline

a.
Unleaded Regular Gasoline

b.
Unleaded Premium Gasoline

c.
Kansas City - Low RVP Unleaded Regular Gasoline

d.
Kansas City - Low RVP Unleaded Premium Gasoline

e.
Tulsa - 7.8# RVP Unleaded Regular Gasoline

f.
Tulsa - 7.8# RVP Unleaded Premium Gasoline

g.
Oxygenated Unleaded Regular Gasoline

h.
Oxygenated Unleaded Premium Gasoline



2.
Ultra Low Sulfur Diesel

a.
Ultra Low Sulfur No.1 Diesel

b.
Ultra Low Sulfur No.2 Diesel



3.
Ethanol

4.
Such additional Products as may be agreed between the Parties from time to time.








[Exhibit A – Page 1]



--------------------------------------------------------------------------------




Exhibit B
Specifications

If the Magellan Pipeline is the Delivery Point, Specifications for Products
shall be as indicated in the Magellan Pipeline specifications. If the Magellan
Pipeline is not the Delivery Point, all Products shall at all times meet or be
better than the product quality standards customarily adopted by sellers of
Products at rack loading facilities in the metropolitan Tulsa, Oklahoma area.



[Exhibit B – Page 1]



--------------------------------------------------------------------------------




Exhibit C
Acceptable Product Range


Product
Minimum Amount
Maximum Amount
Unleaded Gasoline
29,000 barrels per day, subject to increases as provided below
32,000 barrels per day, subject to increases as provided below
Ultra Low Sulfur Diesel
The lesser of the following: (i) 16,000 barrels per day, or (ii) 100% of Holly’s
Tulsa production from the Combined Plants less between 16,000 and 20,000 barrels
per day through June 2012 (being the amount of Ultra Low Sulfur Diesel that
Holly is committed to provide to BNSF Railway Company under that certain Diesel
Fuel Purchase Agreement as in existence on the Effective Date); provided, if the
Minimum Amount of Ultra Low Sulfur Diesel is less than 16,000 barrels per day as
a result of this clause (ii), then Holly shall be required to deliver additional
volumes of Unleaded Gasoline to the extent needed to cause the Minimum Amount of
Products in the aggregate to equal 45,000 barrels per day
The lesser of the following: (i) 18,000 barrels per day, or (ii) 100% of Holly’s
Tulsa production from the Combined Plants less between 16,000 and 20,000 barrels
per day through June 2012 (being the amount of Ultra Low Sulfur Diesel that
Holly is committed to provide to BNSF Railway Company under that certain Diesel
Fuel Purchase Agreement as in existence on the Effective Date); provided, if the
Maximum Amount of Ultra Low Sulfur Diesel is less than 18,000 barrels per day as
a result of this clause (ii), then Holly shall be required to deliver additional
volumes of Unleaded Gasoline to the extent needed to cause the Maximum Amount of
Products in the aggregate to equal 50,000 barrels per day

 




[Exhibit D – Page 1]



--------------------------------------------------------------------------------




Of the Unleaded Gasoline and Ultra Low Sulfur Diesel volumes identified above,
the Nominated Volume for the following Products shall be within the following
ranges for the indicated months, unless mutually agreed in writing by both
Parties. For the avoidance of doubt, subject to the terms of Article VII, the
total volume of Unleaded Gasoline and Ultra Low Sulfur Diesel shall be within
the Acceptable Product Range as specified in the table above.   


Product
Minimum Amount
(Barrels per day)
Maximum Amount
(Barrels per day)
Period/Delivery Point


Unleaded Premium Gasoline
4,000
5,000
to be delivered over Tulsa Rack or into Magellan Pipeline, which volumes include
the deliveries of Unleaded Premium Gasoline identified below in this table
Tulsa Rack Deliveries
Unleaded Regular Gasoline
5,000




9,000
from May to September only the Product to be delivered to meet these volumes
shall be 7.8# RVP Tulsa Unleaded Regular Gasoline, and Unleaded Regular Gasoline
shall be delivered in all other months to meet these volumes; to be delivered
over Tulsa Rack.
Unleaded Premium Gasoline


400
600
from May to September only the Product to be delivered to meet these volumes
shall be 7.8# RVP Tulsa Unleaded Premium Gasoline, and Unleaded Premium Gasoline
shall be delivered in all other months to meet these volumes; to be delivered
over Tulsa Rack.
ULSD (as identified on the Platts Index Page)
2,000
3,000
to be delivered over Tulsa Rack


Magellan Pipeline Deliveries
Unleaded Regular Gasoline
3,000
5,000
from April to August only the Product to be delivered to meet these volumes
shall be low RVP Kansas City Regular Gasoline, and Unleaded Regular Gasoline
shall be delivered in all other months to meet these volumes; to be delivered
into Magellan Pipeline




[Exhibit D – Page 2]



--------------------------------------------------------------------------------




Unleaded Premium Gasoline
1,000
2,000
from April to August only the Product to be delivered to meet these volumes
shall be low RVP Kansas City Premium Gasoline, and Unleaded Premium Gasoline
shall be delivered in all other months to meet these volumes; to be delivered
into Magellan Pipeline


Ultra Low Sulfur No. 1 Diesel
1,000
3,000
from October to February only; to be delivered into Magellan Pipeline





The volume of Products to be sold and delivered in December 2009 is set forth
below:


Magellan Pipeline Deliveries:




Product




Nominated Volume
(Barrels Per Day)


Unleaded Premium Gasoline
4,200
Unleaded Regular Gasoline
19,500
Ultra Low Sulfur No. 1 Diesel
3,000
ULSD (as identified on the Platts Index Page)
12,100



Tulsa Rack Deliveries:




Product




Nominated Volume
(December Cumulative Volume)


Unleaded Premium Gasoline
5,000
Unleaded Regular Gasoline
67,000
ULSD (as identified on the Platts Index Page)
28,000





Exhibit D
Product Price


1.    Unleaded Gasoline


a. Unleaded Regular Gasoline and Unleaded Premium Gasoline:

[Exhibit D – Page 3]



--------------------------------------------------------------------------------






The Product Price for Unleaded Regular Gasoline with a base octane of 87 and
Unleaded Premium Gasoline with a base octane of 91 (and in each case with a base
RVP meeting standard Magellan Pipeline specifications, adjusted seasonally)
shall be equal to the Platts Group 3 Spot Low price for such Products; provided,
the Product Price shall be no lower than the Platts Group 3 Spot Mean less 0.25
cents per gallon.


b. Kansas City Gasoline:


If Platts Group 3 Spot prices are not posted for low RVP Kansas City Gasoline
(and with a low RVP meeting standard Magellan Pipeline specifications, adjusted
seasonally), the price differential to the Platts Group 3 Spot Low will be
mutually agreed between the Parties for the summer season (as designated by the
Magellan Pipeline) no later than March 15 of each year. If the Parties are
unable to mutually agree on such a price, then Holly shall deliver Unleaded
Regular Gasoline in accordance with the pricing in paragraph (a) above.


c. Tulsa Gasoline:


If Platts Group 3 Spot prices are not posted for 7.8# RVP Tulsa Gasoline and
such gasoline is supplied, the value added to the Product Price will be: (i)
47.5% of the 100% differential between the Tulsa OPIS 7.8# Contract Net Rack
Average posting for the appropriate grade of gasoline vs. the Platts Group 3
Spot low price for the appropriate grade of gasoline, which amount shall be
deemed to be zero if this calculation results in a negative amount; plus (ii)
52.5% of the 100% differential between 9.0# and 7.8# Platts Gulf Coast Spot
Conventional Gasoline, which amount shall be deemed to be zero if this
calculation results in a negative amount.


2.    Ultra Low Sulfur Diesel


a. Ultra Low Sulfur No.2 Diesel:


The Product Price for Ultra Low Sulfur No.2 Diesel shall be equal to the Platts
Group 3 Spot Low price for such Product (identified as ULSD on the Platts Index
Page); provided, the Product Price shall be no lower than the Platts Group 3
Spot Mean less 0.25 cents per gallon.


b. Ultra Low Sulfur No.1 Diesel:
    
The Product Price for Ultra Low Sulfur No.1 Diesel shall be equal to the Platts
Group 3 Spot Low price for such Product (identified as ULS No.1 on the Platts
Index Page beginning on November 1 of each year); provided, the Product Price
shall be no lower than the Platts Group 3 Spot Mean less 0.25 cents per gallon.



[Exhibit D – Page 4]



--------------------------------------------------------------------------------




3.    General Policy


If a suboctane product becomes the product of choice and there is not a Platts
Group 3 Spot price posted for the different grades, the Parties shall negotiate
in good faith to agree on a price for such products. If the Parties are unable
to reach agreement in such circumstances, then the matter shall be referred to
an Expert for determination in accordance with Section 10.3 of the Agreement.


4.    Loading Fees


A loading fee of 0.6 cents per gallon will be charged by Holly to Sinclair on
all Products taken over the Tulsa Rack, subject to adjustment as provided in
Section 3.7 of the Agreement. If Products are delivered by rail, the Parties
shall negotiate in good faith to agree on a loading fee for such Products.


5.    Ethanol Pricing


Holly shall be the blender of record for all oxygenated gasoline sales at the
Tulsa Rack, with a price for such oxygenated gasoline based on the following
formula:


(90% x Tulsa gasoline price) + (10% x Ethanol price) = oxygenated gasoline price
per gallon.


Where:


Tulsa gasoline price = the applicable Group 3 Spot Price plus any RVP
differential; and


Ethanol price = Holly’s cost of Ethanol plus a fee (the “Ethanol Fee”) of four
(4) cents per gallon of Ethanol, subject to adjustment for the Ethanol Fee
pursuant to Section 3.7 of the Agreement.



[Exhibit D – Page 5]



--------------------------------------------------------------------------------




Exhibit E
Example of Platts Index Page


[see attached]




--------------------------------------------------------------------------------




--Platts Global Alert--




PGA         000018
18--Platts US Group 3 Product Assessments - 28sep09
Houston (Platts)--28sep2009/415 pm EDT/2015 GMT
10.00 RVP      (Cts/Gal)
Unleaded    +164.99 -165.49+
Prem. unleaded*    -176.99 -177.49-
LS Diesel    +174.61 -175.11+
LS Diesel off-road     +174.61 -175.11+
ULSD    +174.61 -175.11+
Jet Fuel    +170.86 -171.36+
* - 10.00 RVP
--Platts Global Alert--
Page 3






--------------------------------------------------------------------------------




news.txt
--REFILING: veraSun files for chapter 11 bankruptcy protection (p248)


Begins p100



--Platts Global Alert--



Cont p106




PGA 000106
106--Platts news headlines
03Nov08/0556 pm EST/2256 GMT



—Total says makes significant gas, condensate find offshore Brunei (p247)
—Nicor says Q3 net income falls to $1.3 million (p246)
—Kazakhstan to consider changes to oil export duty schedule (p245)
—December NYMEX gas contract drops overnight as temperatures rise (p120)
—Iran will face economic problems from sub $60/b oil: central bank (p119)
—BP starts $650 mil appraisal program on Oman tight gas fields (p118)
—UPDATE 2: StatoilHydro's Q3 earnings disappoint, confirms targets (p117)
—Benchmark gasoline 10ppm barge cracks plummets to record low (p116)
—US NHC monitoring weather system in Caribbean for possible storm (p115)
—Shell's Dutch Moerdijk cracker to shut down for repairs Monday (p114)
—TNK-BP's 175,000 b/d Ukraine refinery back from maintenance (p113)
—Azerbaijan's Socar may delay oil projects on low crude price: TV (p112)
—Kuwait cuts 5% of November crude liftings to term buyers in Asia (p111)
Begins p100    --Platts Global Alert--
PGA 000131
131--NYMEX Closing Energy Futures Cracks/Differentials
3-Nov-08 4:46PM
Crack Spreads (CL:RBOB:HO) Differentials
($/BBL) ($/BBL) ($/BBL) ($/BBL) ($/BBL) ($/GAL)
3-2-1     5-3-2 2-1-1     RB-CL     HO-CL RB-HO
DEC     2.00     3.74 6.34 -6.69 19.37 -0.6203
JAN     2.85     4.57 7.14 -5.73 20.01 -0.6128
FEB     3.52     5.20 7.71 -4.86 20.29 -0.5988
MAR     4.04     5.65 8.05 -3.99 20.09 -0.5733
APR     7.92     9.06 10.79 2.17 19.40 -0.4103
MAY     7.90     9.00 10.64 2.42 18.87 -0.3918


(N/A indicates incomplete data for that month)






--------------------------------------------------------------------------------




PGA 000018
18--Platts US Group 3 product Assessments - 03NOV08
New York (Platts)--3Nov2008/436 pm EST/2136 GMT
13.50 RV    (Cts/Gal)
Unleaded    -135.50    -136.00-
Prem. Unleaded*    -145.50    -146.00-
LS Diesel    -200.53    -201.03-LS Diesel Off-road     -200.53    -201.03-
ULSD        -200.53    -201.03-
Jet Fuel    -200.78    -201.28-
ULS No. 1    -218.03    -218.53-

* - 13.50 RVP






--------------------------------------------------------------------------------




--Platts Global Alert—


Page 3


